Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 6, 2020

                                            No. 04-19-00776-CV

           IN RE STATE OF TEXAS, ex. rel. Todd A. “Tadeo” Durden, County Attorney

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On December 4, 2019, this court issued an opinion dismissing relator’s petition for writ
of mandamus as moot. On December 20, 2019, relator filed a motion for rehearing and the real
parties in interest filed an objection. After considering the arguments raised by relator and the
real parties in interest, the motion for rehearing is hereby DENIED. Costs and sanctions
requested by the real parties in interest are DENIED.

           It is so ORDERED on January 6, 2020.



                                                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 4845, 4863, 4866, styled The State of Texas, ex. rel. Todd A. Durden, in
His Official Capacity as County Attorney v. James T. “Tully” Shahan, in His Official Capacity as County Judge; et
al., pending in the 63rd Judicial District Court, Kinney County, Texas, the Honorable Sid L. Harle presiding.